CLOPTON, J.
The bill regards and treats as valid the sales of the real and personal property of the estate of Jacob Geiger under the orders of the Orphans’ Court, and claims a portion of the proceeds of sale. Neither the averments of the bill, nor the proof is sufficient to declare a trust, or charge a lien on any specific property in which the money was invested. Though it was improper and irregular for the Orphans’ Court to have allowed Mordecai D. Farris, who had married the widow of the testator, and thereby became entitled to her life-estate in one-fourth of the proceeds of the sales of the property, *133to receive or retain the money, and he should have been left to seek redress in a court of equity, which would have , required the execution of a suitable bond for the protection of the remainder-men ; the bill recognizes his right to receive it, and prefers, by reason thereof, a pecuniary demand against his estate, to the payment of which complainants seek to subject the property that descended to his heir and distributee. The slaves of the estate of Geiger, purchased by Farris, having been emancipated, and the life-estate having been converted into money, which can not be traced, the complainants could not, under the circumstances, have properly asserted a title to any other relief.
It is undoubtedly true, that the father of the original complainants, who was one of the remainder-men, had a valid claim against Mordecai D. Farris, who had received the money constituting the life-estate, which was payable on the death of the life-tenant; and that the property of his estate, which descended to his heir and distributee, is subject thereto, if the claim is not barred by the statute of non-claim. Mordecai Farris died in 1857, and soon after his death, letters of admin-' istration on his estate were granted to his widow, who continued to act as spell administratrix until 1863, when she made final settlement and distribution of the estate. The claim of complainants was not presented to the administratrix; and the life-tenant died in 1881.
The terms of the statute are clear and comprehensive. “All claims against the estate of a deceased person must be presented within eighteen months after the same have accrued, or within eighteen months after the grant of letters testamentary, or of administration ; and if not presented within that time, are forever barred.” Two periods of presentation are prescribed, and within which period the presentment must be made is determined by the character of the claim — whether it is an accrued claim at the time of the death of the decedent, or accrues subsequently to the grant of administration. Its character in this respect is not determinable by the time, or certainty of the time of payment. All claims wdiich are absolute and unconditional, whether payable presently or in the future, must be presented within eighteen months after the grant of letters testamentary, or of administration. “It is only contingent claims — claims which may never accrue — that fall within the provision postponing a presentment until eighteen months after the same have accrued.” — Fretwell v. McLemore, 52 Ala. 121. A claim dependent upon a future contingency — on the happening of an event which may never happen — does not accrue until the event happens; until then it is not a claim.
But death is an event which must certainly occur; and *134a claim payable on the death of another person is an absolute and unconditional claim, payable in the future, the time of payment only being uncertain. It is an accrued claim when created, the payment postponed until the happening of an event which must surely transpire.
Actual presentment, or its equivalent, is necessary to defeat the bar of the statute. Knowledge of the existence of the claim on the part of the administrator, however full, will not dispense with presentation. — Jones v. Lightfoot, 10 Ala. 17. And the statute is as available to an heir or distributee, as to the personal representative. A bill in equity, brought to enforce against a decedent’s estate a claim which is prima faeie within the bar of the statute, or to subject to its payment property, that has descended, is demurrable, if it fails to allege a presentation, or facts excepting it from the operation of the statute.— Grimball v. Mastin, 77 Ala. 553.
The claim, the payment of which the bill seeks to compel, is barred by the statute of non-claim as against the estate of M. D. .Farris; and it does not appear that the money ever went into the possession of the life-tenant, so as to create a claim against her.
Reversed, and decree will be hero rendered, dismissing the bill.